Citation Nr: 1018162	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for status-post strain of 
the right ankle with fifth metatarsal fracture, evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from December 1994 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing held in San Diego, California in 
January 2009.  A transcript of that hearing is of record.

By way of a March 2010 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded in 
part a March 2009 decision by the Board that had granted the 
Veteran's claim for an increased rating (to 20 percent) for 
status-post strain of the right ankle with fifth metatarsal 
fracture.  (The Court's order followed a joint motion for 
remand.)  

In the March 2010 joint motion for remand (JMR), the parties 
determined that further evidentiary development was required 
to comply with the duty to assist.  It was noted that, during 
a March 2007 VA examination, the examiner had noted that the 
Veteran's proximal right fifth metatarsal fracture with bony 
union had good healing with anatomic alignment.  However, the 
examiner also noted that the Veteran was developing chronic 
pain in his right foot, primarily from the little toe into 
his distal lower leg, and noted that the Veteran would need 
evaluation for the source of the pain, as he might be 
developing arthritis or some component of reflex sympathetic 
dystrophy.  See March 2007 VA examination.

Here, as noted in the JMR, a disability involving the 
Veteran's right foot (fifth metatarsal fracture) has been 
considered to be a part of the service-connected disability 
that is before the Board for rating.  See August 2004 medical 
opinion noting that the Veteran's foot fracture was caused by 
chronic instability of the right ankle.  In this case, 
although the March 2007 examiner stated that the Veteran's 
fracture of the fifth metatarsal showed near complete 
healing, the examiner recommended further evaluation to 
determine the source of the Veteran's chronic foot pain, 
noting that the Veteran might be developing arthritis or 
reflex sympathetic dystrophy.  Despite the recommendation of 
further evaluation to determine the source of pain in the 
Veteran's right foot, no further evaluation was conducted 
prior to the Board's adjudication of the claim in March 2009.  
As such, as directed by the March 2010 Court order, a remand 
is necessary to obtain a VA foot examination to evaluate the 
source of the Veteran's chronic foot pain, which is primarily 
painful from the little toe into his distal lower leg.  On 
remand, the Veteran should be evaluated for possible 
arthritis and/or reflex sympathetic dystrophy, as well as any 
other cause for the pain.  All necessary specialized testing 
should be conducted to determine if the Veteran has an 
additional foot disability (beyond the fifth metatarsal 
fracture) which has not yet been diagnosed or evaluated, such 
as arthritis, and is caused by or the result of his service-
connected disability.  Diagnostic code 5283 malunion of, or 
nonunion of the tarsal or metatarsal bones; and Diagnostic 
Code 5284 foot injuries, should both be considered when 
evaluating any additional foot disability not already 
diagnosed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
foot examination to determine the source 
of his chronic foot pain, which has been 
described as being primarily from the 
little toe into the distal lower leg.  
Specific testing and/or specialized 
examination should be conducted to 
determine if the Veteran has currently 
diagnosed arthritis of the foot, reflex 
sympathetic dystrophy, or any other foot 
disability caused by or the result of his 
status-post right ankle sprain with fifth 
metatarsal fracture.  The examiner should 
describe any functional loss, as well as 
objective evidence of painful motion, 
edema, instability, weakness, tenderness, 
etc.  The examiner should describe gait, 
any callosities, breakdown, or unusual 
shoe wear pattern that would indicate 
abnormal weight bearing, and describe any 
skin or vascular changes.  In evaluating 
the Veteran's foot, ankle range-of-motion 
studies should also be conducted and 
functional losses due to problems such as 
pain should be equated to additional loss 
of motion.

(The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in 
this request, especially with respect to 
identifying and detailing any foot 
disability in addition to the Veteran's 
previously diagnosed fifth metatarsal 
fracture.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to whether a rating should be assigned 
separate from the rating already in 
effect for loss of ankle motion.  If a 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

